Exhibit 10-B

SHOE CARNIVAL, INC. 2006 EXECUTIVE
INCENTIVE COMPENSATION PLAN

Section 1.    Purpose of Plan

          The purpose of the Plan is to promote the success of the Company by
providing to participating executives of the Company bonus incentives that
qualify as performance-based compensation within the meaning of Section 162(m)
of the Code.

Section 2.    Definitions and Terms

          2.1    Accounting Terms.    Except as otherwise expressly provided or
the context otherwise requires, financial and accounting terms are used as
defined for purposes of, and shall be determined in accordance with, generally
accepted accounting principles, as from time to time in effect in the United
States of America, as applied and reflected in the consolidated financial
statements of the Company, prepared in the ordinary course of business.

          2.2    Specific Terms.    The following words and phrases as used
herein shall have the following meanings unless a different meaning is plainly
required by the context:


 

          “Annual Return To Shareholders” means the Company’s return to
shareholders as represented by share price appreciation plus dividends paid on
one share of Common Stock during any Year during a Performance Period.

 

 

 

          “Base Salary” in respect of any Performance Period means the aggregate
base annualized salary of a Participant from the Company and all affiliates of
the Company at the time the Participant is selected to participate for that
Performance Period, exclusive of any commissions or other actual or imputed
income from any Company provided benefits or perquisites, but prior to any
reductions for salary deferred pursuant to any deferred compensation plan or for
contributions to a plan qualifying under Section 401(k) of the Code or
contributions to a cafeteria plan under Section 125 of the Code.

 

 

 

          “Bonus” means a cash payment or payment opportunity as the context
requires.

 

 

 

          “Business Criteria” means any one or any combination of Annual Return
to Shareholders, Net Sales, Net Income, Net Income before Nonrecurring Items,
Operating Income, Return on Equity, Return on Assets, EPS, EBITDA or EBITDA
before Nonrecurring Items, in each case during any Year during a Performance
Period.  In addition, Business Criteria includes any of the foregoing criteria
calculated before any Bonus expense for that Year.




 

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

 

 

          “Committee” means the Compensation Committee of the Board of Directors
or any successor committee which will administer the Plan in accordance with
Section 3 of the Plan and Section 162(m) of the Code.

 

 

 

          “Common Stock” means the Common Stock, par value $0.01 per share, of
the Company.

 

 

 

          “Company” means Shoe Carnival, Inc. and its consolidated subsidiaries,
and any successor, whether by merger, ownership of all or substantially all of
its assets or otherwise.

 

 

 

          “EBITDA” for any Year means the consolidated net income before
interest, income taxes, depreciation and amortization of the Company as
reflected in the Company’s audited consolidated financial statements for the
Year.

 

 

 

          “EBITDA before Nonrecurring Items” for any Year means EBITDA of the
Company before any extraordinary or unusual one-time nonrecurring expenses or
other charges as reflected in the Company’s audited consolidated financial
statements for the Year.

 

 

 

          “EPS” for any Year means diluted Net Income per share of the Company,
as reported in the Company’s audited consolidated financial statements for the
Year.

 

 

 

          “Executive” means a key employee (including any officer) of the
Company.

 

 

 

          “Net Income” for any Year means the consolidated net income of the
Company, as reported in the Company’s audited consolidated financial statements
for the Year.

 

 

 

          “Net Income before Nonrecurring Items” for any Year means the Net
Income of the Company before any extraordinary or unusual one-time nonrecurring
expenses or other charges as reflected in the Company’s audited consolidated
financial statements for the Year.

 

 

 

          “Net Sales” for any Year means the Company’s total net sales as
reported in the Company’s audited consolidated financial statements for the
Year.

 

 

 

          “Operating Income” for any Year means the operating income of the
Company as reflected in the Company’s audited consolidated financial statements
for the Year.




 

          “Participant” means an Executive selected to participate in the Plan
by the Committee.

 

 

 

          “Performance Period” means the Year or Years with respect to which the
Performance Targets are set by the Committee.

 

 

 

          “Performance Target(s)” means the specific objective goal or goals
(which may be cumulative and/or alternative) that are timely set in writing by
the Committee for each Executive for the Performance Period in respect of any
one or more of the Business Criteria.

 

 

 

          “Plan” means this Shoe Carnival, Inc. 2006 Executive Incentive
Compensation Plan, as amended from time to time.

 

 

 

          “Return on Assets” for any Year means Net Income divided by the
average of the total assets of the Company at the end of the fiscal quarters of
the Year, as reflected in the Company’s audited consolidated financial
statements for the Year.

 

 

 

          “Return on Equity” for any Year means the Net Income divided by the
average of the shareholders equity of the Company at the end of each of the
fiscal quarters of the Year, as reflected in the Company audited consolidated
financial statements for any Year.

 

 

 

          “Section 162(m)” means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.

 

 

 

          “Year” means any one or more fiscal years of the Company commencing on
or after January 28, 2006 that represent(s) the applicable Performance Period
and end(s) no later than January 29, 2011.

Section 3.    Administration of the Plan

          3.1    The Committee.    The Plan shall be administered by the
Committee, which shall consist of at least three members of the Board of
Directors of the Company, duly authorized by the Board of Directors of the
Company to administer the Plan, who (i) are not eligible to participate in the
Plan and (ii) are “outside directors” within the meaning of Section 162(m).

          3.2    Powers of the Committee.    The Committee shall have the sole
authority to establish and administer the Performance Target(s) and the
responsibility of determining from among the Executives those persons who will
participate in and receive Bonuses under the Plan and, subject to Sections 4 and
5 of the Plan, the amount of such Bonuses and shall otherwise be responsible for
the administration of the Plan, in accordance with its terms. The Committee
shall have the authority to construe and interpret the Plan (except as otherwise
provided herein) and any agreement or other document relating to any Bonus under
the Plan, may adopt rules and regulations governing the administration




of the Plan, and shall exercise all other duties and powers conferred on it by
the Plan, or which are incidental or ancillary thereto. For each Performance
Period, the Committee shall determine, at the time the Business Criteria and the
Performance Target(s) are set, those Executives who are selected as Participants
in the Plan.

          3.3    Requisite Action.    A majority (but not fewer than two) of the
members of the Committee shall constitute a quorum. The vote of a majority of
those present at a meeting at which a quorum is present or the unanimous written
consent of the Committee shall constitute action by the Committee.

          3.4    Express Authority (and Limitations on Authority) to Change
Terms and Conditions of Bonus.    Without limiting the Committee’s authority
under other provisions of the Plan, but subject to any express limitations of
the Plan and Section 5.8, the Committee shall have the authority to accelerate a
Bonus (after the attainment of the applicable Performance Target(s)) and to
waive restrictive conditions for a Bonus (including any forfeiture conditions,
but not Performance Target(s)), in such circumstances as the Committee deems
appropriate. In the case of any acceleration of a Bonus after the attainment of
the applicable Performance Target(s), the amount payable shall be discounted to
its present value using an interest rate equal to Moody’s Average Corporate Bond
Yield for the month preceding the month in which such acceleration occurs.

Section 4.    Bonus Provisions

          4.1    Provision for Bonus.    Each Participant may receive a Bonus if
and only if the Performance Target(s) established by the Committee, relative to
the applicable Business Criteria, are attained. The applicable Performance
Period and Performance Target(s) shall be determined by the Committee consistent
with the terms of the Plan and Section 162(m). Notwithstanding the fact that the
Performance Target(s) have been attained, the Company may pay a Bonus of less
than the amount determined by the formula or standard established pursuant to
Section 4.2 or may pay no Bonus at all, unless the Committee otherwise expressly
provides by written contract or other written commitment.

          4.2    Selection of Performance Target(s).    The specific Performance
Target(s) with respect to the Business Criteria must be established by the
Committee in advance of the deadlines applicable under Section 162(m) and while
the performance relating to the Performance Target(s) remains substantially
uncertain within the meaning of Section 162(m). At the time the Performance
Target(s) are selected, the Committee shall provide, in terms of an objective
formula or standard for each Participant, and for any person who may become a
Participant after the Performance Target(s) are set, the method of computing the
specific amount that will represent the maximum amount of Bonus payable to the
Participant if the Performance Target(s) are attained, subject to Sections 4.1,
4.3, 4.7, 5.1 and 5.8.




          4.3    Maximum Individual Bonus.    Notwithstanding any other
provision hereof, no Executive shall receive a Bonus under the Plan for any Year
in excess of $2 million or, if less, 200% of his or her Base Salary for the
Year. No Executive shall receive aggregate bonuses under this Plan in excess of
$10.0 million.

          4.4    Selection of Participants.    For each Performance Period, the
Committee shall determine, at the time the Business Criteria and the Performance
Target(s) are set, those Executives who will participate in the Plan.

          4.5    Effect of Mid-Year Commencement of Service.    To the extent
compatible with Sections 4.2 and 5.8, if an Executive commences employment with
the Company after the adoption of the Plan and the Performance Target(s) are
established for a Performance Period, the Committee may grant to that Executive
a Bonus for that Performance Period that is proportionately adjusted based on
the period of actual service during such Performance Period.

          4.6    Accounting Changes.    Subject to Section 5.8, if, after the
Performance Target(s) are established for a Performance Period, a change occurs
in the applicable accounting principles or practices, the amount of the Bonuses
paid under this Plan for such Performance Period shall be determined without
regard to such change.

          4.7    Committee Discretion to Determine Bonuses.    The Committee has
the sole discretion to determine the standard or formula pursuant to which each
Participant’s Bonus shall be calculated (in accordance with Section 4.2),
whether all or any portion of the amount so calculated will be paid, and the
specific amount (if any) to be paid to each Participant, subject in all cases to
the terms, conditions and limits of the Plan and of any other written commitment
authorized by the Committee. In addition to the establishment of Performance
Targets as provided in Section 4.2, the Committee may at any time establish
additional conditions and terms of payment of Bonuses (including but not limited
to the achievement of other financial, strategic or individual goals, which may
be objective or subjective) as it may deem desirable in carrying out the
purposes of the Plan and may take into account such other factors as it deems
appropriate in administering any aspect of the Plan. The Committee may not,
however, increase the maximum amount permitted to be paid to any individual
under Section 4.2 or 4.3 of the Plan or award a Bonus under this Plan if the
applicable Performance Target(s) have not been satisfied.

          4.8    Committee Certification.    No Participant shall receive any
payment under the Plan unless the Committee has certified, by resolution or
other appropriate action in writing, that the amount thereof has been accurately
determined in accordance with the terms, conditions and limits of the Plan and
that the Performance Target(s) and any other material terms previously
established by the Committee or set forth in the Plan were in fact satisfied.

          4.9    Time of Payment.    Any Bonuses granted by the Committee under
the Plan shall be paid as soon as practicable following the Committee’s
determinations under this Section 4 and the certification of the Committee’s
findings under Section 4.8, but in no




event later than two and one half months following the last day of the year. Any
such payment shall be in cash or cash equivalent, subject to applicable
withholding requirements.

Section 5.    General Provisions

          5.1    No Right to Bonus or Continued Employment.    Neither the
establishment of the Plan nor the provision for or payment of any amounts
hereunder nor any action of the Company (including, for purposes of this Section
5.1, any predecessor or subsidiary), the Board of Directors of the Company or
the Committee in respect of the Plan, shall be held or construed to confer upon
any person any legal right to receive, or any interest in, a Bonus or any other
benefit under the Plan, or any legal right to be continued in the employ of the
Company unless otherwise provided by the Committee by contract or agreement. The
Company expressly reserves any and all rights to discharge an Executive in its
sole discretion, without liability of any person, entity or governing body under
the Plan or otherwise. Notwithstanding any other provision hereof and
notwithstanding the fact that the Performance Target(s) have been attained
and/or the individual maximum amounts pursuant to Section 4.2 have been
calculated, the Company shall have no obligation to pay any Bonus hereunder nor
to pay the maximum amount so calculated, unless the Committee otherwise
expressly provides by written contract or other written commitment.

          5.2    Discretion of Company, Board of Directors and Committee.    Any
decision made or action taken by the Company or by the Board of Directors of the
Company or by the Committee arising out of or in connection with the creation,
amendment, construction, administration, interpretation and effect of the Plan
shall be within the absolute discretion of such entity and shall be conclusive
and binding upon all persons. No member of the Committee shall have any personal
liability for actions taken or omitted under the Plan by the member or any other
person.

          5.3    Absence of Liability.    A member of the Board of Directors of
the Company or a member of the Committee of the Company or any officer of the
Company shall not be personally liable for any act or inaction hereunder,
whether of commission or omission.

          5.4    No Funding of Plan.    The Company shall not be required to
fund or otherwise segregate any cash or any other assets which may at any time
be paid to Participants under the Plan. The Plan shall constitute an “unfunded”
plan of the Company. The Company shall not, by any provisions of the Plan, be
deemed to be a trustee of any property, and any obligations of the Company to
any Participant under the Plan shall be those of a debtor and any rights of any
Participant or former Participant shall be limited to those of a general
unsecured creditor.

          5.5    Non-Transferability of Benefits and Interests.    Except as
expressly provided by the Committee, no benefit payable under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and




any such attempted action shall be void and no such benefit shall be in any
manner liable for or subject to debts, contracts, liabilities, engagements or
torts of any Participant or former Participant. This Section 5.5 shall not apply
to an assignment of a contingency or payment due after the death of the
Executive to the deceased Executive’s legal representative or beneficiary.

          5.6    Law to Govern.    All questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the internal laws of the State of Indiana.

          5.7    Non-Exclusivity.    Subject to Section 5.8, the Plan does not
limit the authority of the Company, the Board of Directors of the Company or the
Committee, or any subsidiary of the Company, to grant awards or authorize any
other compensation under any other plan or authority, including, without
limitation, awards or other compensation based on the same Performance Target(s)
used under the Plan.

          5.8    Section 162(m) Conditions; Bifurcation of Plan.    It is the
intent of the Company that the Plan and Bonuses paid hereunder satisfy and be
interpreted in a manner, that, in the case of Participants who are or may be
persons whose compensation is subject to Section 162(m), satisfies any
applicable requirements as performance-based compensation. Any provision,
application or interpretation of the Plan inconsistent with this intent to
satisfy the standards in Section 162(m) of the Code shall be disregarded.
Notwithstanding anything to the contrary in the Plan, the provisions of the Plan
may at any time be bifurcated by the Board of Directors of the Company or the
Committee in any manner so that certain provisions of the Plan or any Bonus
intended (or required in order) to satisfy the applicable requirements of
Section 162(m) are only applicable to persons whose compensation is subject to
Section 162(m).

Section 6.    Amendments, Suspension or Termination of Plan

          Except as otherwise expressly agreed to in writing by the Committee,
the Board of Directors of the Company or the Committee may, from time to time
amend, suspend or terminate, in whole or in part, the Plan, and if suspended or
terminated, may reinstate any or all of the provisions of the Plan; provided no
amendment, suspension or termination of the Plan shall in any manner affect any
Bonus theretofore granted pursuant to the Plan (whether or not the applicable
Performance Targets have been attained) without the consent of the Participant
to whom the Bonus was granted. Notwithstanding the foregoing, no amendment may
be effective without Board of Directors of the Company and/or shareholder
approval if such approval is necessary to comply with the applicable rules under
Section 162(m) of the Code.

 

Approved by the Board of

 

Directors of Shoe Carnival, Inc.

 

as of March 13, 2006

 

 

 

Approved by the Shareholders of

 

Shoe Carnival, Inc.

 

as of June 12, 2006

 